Title: From Thomas Jefferson to William John Coffee, 22 November 1821
From: Jefferson, Thomas
To: Coffee, William John


                        
                        
                            
                            Nov. 22. 21.
                        
                    on my return from Pop. For. the day before yesterday I found here your favr of the 1st inst. which must apologize for the tardiness of my answer. I accept with  pleasure your proposn to visit us this winter, as well for that of your company as for the benefit my paintings will recieve from your hands. I have housed myself now for the winter, and shall not leave my quarters again till the spring, except on occnl rides to my hobby the Univy which now I assure you, begins to have a splendid appearce even without it’s greatest ornamt the Rotunda, not yet begun. accept the assurce of my great esteem & respect.
                        
                    